DETAILED ACTION
Regarding Claim 4. Cancelled.
Regarding Claims 8-9. Withdrawn.
Double Patenting
Previous rejection is withdrawn in view of the Applicant’s amendment filed on 05/17/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-7 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (prong 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), the limitation “receiving offline diagnostics data for a control valve, the offline diagnostics data describing a first relationship between pressure and valve position observed during a response of the control valve to a first control signal for a first range of travel when the control valve is not in service in a process plant, calculating an offline response of the control valve utilizing the offline diagnostic data, receiving online diagnostics data for the control valve, the online diagnostics data describing a plurality of relationships between pressure and valve position observed during a plurality of responses of the control valve to the plurality of control signal for one or more ranges of travel when the control valve is in service in the process plant, calculating a plurality of online responses for the control valve utilizing the online diagnostic data, for each of the plurality of online responses, calculating a value for a response ratio relating the offline response to one of the plurality of online response such that each online response has a corresponding value for the response ratio, analyzing the values of the response ratio to 
         In Step 2A, Prong two, the claims additionally recite the limitations “actuating a control valve via first control signal, actuating the control valve via plurality of control signals, initiating an offline diagnostics procedure on a control valve in a process plant, wherein the control valve is controlled through a range of travel, collecting, during the offline diagnostics procedure, offline diagnostics data from a plurality of sensors monitoring the control valve, collecting, during online operation of the control valve, online diagnostics data from the plurality of sensors monitoring the control valve,” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. The claims also recite “generating an indication to be provided to an operator via a user interface,” but said limitation is merely directed to insignificant post-solution activity. Furthermore, the claims do not improve the functioning of any machines, valves or sensors. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to 
         In Step 2B, the claims additionally recite the limitations “actuating a control valve via first control signal, actuating the control valve via plurality of control signals, initiating an offline diagnostics procedure on a control valve in a process plant, wherein the control valve is controlled through a range of travel, collecting, during the offline diagnostics procedure, offline diagnostics data from a plurality of sensors monitoring the control valve, collecting, during online operation of the control valve, online diagnostics data from the plurality of sensors monitoring the control valve,” but said limitations are merely directed to data collection activity, recited at high level of generality, that is well-understood, routine and conventional. The claims also recite “generating an indication to be provided to an operator via a user interface,” but said limitation is merely directed to insignificant post-solution activity. 
          For other independent and dependent claims, similar rejections are made. Additionally, the claims recite “processor”, but said limitations is nothing more than a general purpose computer to perform the abstract idea.  
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.



Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
With respect to 101, the Examiner respectfully disagrees and states that the Applicant’s argument is not persuasive in view of the Examiner’s previous responses as well as what is further explained below, particularly with respect to the practical application criteria. Having said that, we consider whether the claim as a whole integrates the abstract idea into a practical application of the abstract idea. Turning to the claims, the claim recite the abstract ideas as explained above. Note that regardless of whether the identified abstract idea is novelty or not, the identified abstract idea is still an abstract idea, and would not be enough to overcome the 101 rejection. The claims further recite “actuating the control valve,” “first and one or more range of travel” and a plurality of sensors to monitor the valve,” “in a process plant,” and “generating an indication” but these additional elements are recited at high level of generality (Note that the independent claims 1 and 19 do not even recite most of these limitations positively), and therefore merely amount to insignificant data collection and post-solution activities. The claims do not recite any further detail as to the type of valves, where/what kind of machines these valves are being used in, how the control valves are controlled, the location of the sensors, how sensors collect data, type of sensors, etc. Plus, naturally, the control valves are controlled to travel to test their integrity. Thus, taken as a whole, the claims are primarily abstract idea with generic and insignificant data collection activity recited at high level of generality included as additional elements. For these reasons, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865